MONROE, J.
Relator applied to be registered, under section 3 of article 197 of the Constitution, and section 29 of Act No. 98, p. 148, of 1908, and was denied registration because of his inability to correctly fill out the blank form of application prescribed by the constitutional and statutory law.
1-Ie says, in his testimony, that he was told that he had not filled out the blank properly, and was offered another, which he declined, as he could do no better. The blank which he used is in the transcript and speaks for itself. It is not properly filled out, in that it fails to give, in addition to the years and months, the odd number of days, of the applicant’s age, and is undated. The registrar is absolutely without discretion in the matter, and, relator not having complied with the test prescribed by law, was without authority to register him.
For the reasons thus given, as also for those assigned in the case of State ex rel. Bishop v. Sherburne, 47 South. 7591 (this day decided), the judgment appealed from is affirmed.

 Ante, p. 429.